


Exhibit 10.15

Amendment No. 1
to the
PanAmSat Corporation
Supplemental Savings Plan

WHEREAS, PanAmSat Corporation (the “Company”) maintains the PanAmSat Corporation
Supplemental Savings Plan (the “Plan”); and

WHEREAS, Section 9.2 of the Plan authorizes the Company’s Board of Directors
(the “Board”) to amend the Plan at any time; and

WHEREAS, in connection with the transactions contemplated by the Transaction
Agreement, dated April 20, 2004, among Constellation, LLC, the Company, The
DIRECTV Group and PAS Merger Sub, Inc. (the “Transaction”), the Board wishes to
amend the Plan to allow the amount credited to the Account Balance (as defined
in the Plan) of certain executives of the Company as of the closing of the
Transaction to be notionally invested in common stock of the Company through the
use of deferred stock units.

NOW, THEREFORE, the Plan is amended as follows:

I.  By inserting the following new Appendix I to the Plan:

Appendix I

 

Investment of Account Balances
in Deferred Stock Units

 

Notwithstanding any other terms of the Plan to the contrary, the following
provisions shall apply to the Account Balances of Joseph R. Wright, James B.
Frownfelter, James W. Cuminale and Michael J. Inglese (each, an “Executive”):

(a)           Effective as of the closing of the transactions contemplated by
the Transaction Agreement, dated April 20, 2004, among Constellation, LLC, the
Company, The DIRECTV Group and PAS Merger Sub, Inc. (the “Transaction”), a
portion of each Executive’s Account Balance shall be deemed invested in a number
of “Deferred Stock Units” equal to the investment amount set forth in an
investment election executed by an Executive (the “Investment Amount”), the form
of which is attached to this Appendix as Exhibit A, divided by the Base Price
(as defined in that certain Management Stockholder’s Agreement (the
“Stockholder’s Agreement”) to be entered into on or prior to the closing of the
Transaction between each Executive and the Company), such number to be adjusted
to take into account any changes in capitalization of the Company.  Each
Deferred Stock Unit shall represent the notional right to receive one share of
common stock of the Company (the “Common Stock”) on the Settlement Date (as
defined in subsection (e) below); provided, however, that the Board may, in its
sole discretion, settle a Deferred Stock Unit in cash based on the fair market
value of the

 

--------------------------------------------------------------------------------


 

Common Stock on the Settlement Date.  For the avoidance of doubt, the Deferred
Stock Units shall be settled in Common Stock except to the extent that the
Deferred Stock Units are settled in cash (i) in the discretion of the Board in
accordance with the immediately preceding sentence or (ii) in accordance with
paragraph (d) below.

(b)           Following the closing of the Transaction, each Executive may
increase, but not decrease, his Investment Amount by providing the Company a new
investment election which sets forth the cash value he intends to have deemed
invested in additional Deferred Stock Units (the “Additional Investment”), in
which case the number of additional Deferred Stock Units such Executive will be
deemed invested in will equal the Additional Investment divided by the fair
market value of the Common Stock on the date of such additional deemed
investment.

(c)           In the event that prior to the Settlement Date, any dividends on
Common Stock are paid to stockholders of the Company, an Executive’s Account
Balance will be credited with an amount equal to the aggregate dividends that
would have been paid on the Common Stock issuable upon settlement of such
Deferred Stock Units if such Deferred Stock Units had been settled in Common
Stock immediately prior to the date on which any such dividend were paid.

(d)           Deferred Stock Units held by an Executive shall be settled as soon
as practicable following the Settlement Date; provided, however, that if the
Deferred Stock Units are to be settled in Common Stock, no such settlement shall
occur prior to a public offering of the common stock (or in the event an
underwriter’s lock-up applicable to management employees of the Company is
imposed in connection with such public offering, upon expiration of such
lock-up) unless a minimum number of Deferred Stock Units are settled in cash
such that the Executive receives an amount in cash sufficient to pay the
aggregate tax obligation (calculated according to the Corporation’s minimum
statutory withholding obligations) with respect to the settlement of the
Deferred Stock Units.  In the event that the put or call rights (as described in
the Stockholder’s Agreement) are exercised following any termination of
employment, Deferred Stock Units subject to such put or call rights shall be
settled in cash at the purchase price applicable to the put or call right so
exercised.

(e)           The “Settlement Date” shall mean the date that an Executive
previously elected to have his Account Balance distributed.

 

21

--------------------------------------------------------------------------------


 

 

Exhibit A
to Appendix I

Form of Investment Election

Pursuant to the terms of the PanAmSat Corporation Supplemental Savings Plan, I,
___________________, hereby irrevocably elect to notionally invest a portion of
my Account Balance under the Plan equal to $___________ in Deferred Stock Units,
subject to the terms and conditions contained in Appendix I to the Plan. I
acknowledge and agree that as provided under the Plan, in the Board of
Director’s sole discretion the Deferred Stock Units may be settled in common
stock or in cash.

 

 

 

 

 

Name:

 

SS#:

 

Date:

 

 

 

II.  Except as modified by this Amendment No. 1, all of the terms and conditions
of the Plan shall remain valid and in full force and effect.

*              *              *

IN WITNESS WHEREOF, the undersigned, a duly authorized officer of the Company,
has executed this instrument as of the __ day of July 2004, on behalf of the
Board.

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

3

--------------------------------------------------------------------------------
